Opinion filed June 28, 2019




                                       In The

        Eleventh Court of Appeals
                                    __________

                              No. 11-18-00346-CR
                                  __________

                    KELSEY LYNN BROWN, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 26011A


                      MEMORANDUM OPINION
      Appellant, Kelsey Lynn Brown, originally pleaded guilty, without the benefit
of an agreement on punishment, to the first degree felony offense of injury to a child.
See TEX. PENAL CODE ANN. § 22.04(a)(1),(e) (West 2019). The trial court deferred
a finding of guilt and placed Appellant on community supervision for eight years.
The State subsequently filed a motion to adjudicate Appellant’s guilt, alleging
twenty-one violations by Appellant of the conditions of her community supervision.
At the hearing on the State’s motion to adjudicate, the State abandoned seven of the
alleged violations. Appellant pleaded “true” to the remaining fourteen alleged
violations, including allegations that she failed to report to her community
supervision officer, remain in a specific geographic area, inform her community
supervision officer of a change in employment, submit to urinalysis tests, complete
community service, and pay ordered fees. Following a punishment hearing, the trial
court found the State’s allegations to be true, revoked Appellant’s community
supervision, and adjudicated Appellant guilty of the charged offense. The trial court
assessed Appellant’s punishment at imprisonment for twenty years. We modify the
trial court’s judgment to reflect that Appellant pleaded “TRUE” to the State’s motion
to adjudicate and, as modified, affirm the judgment of the trial court.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of her right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of her right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed


                                          2
the record, and we agree the appeal is without merit. Appellant pleaded true to the
allegations in the motion to adjudicate. We note that, although the State did not
present evidence of the alleged violations, generally, “[a] plea of true, standing
alone, is sufficient to support the revocation of community supervision and
adjudicate guilt.” Tapia v. State, 462 S.W.3d 29, 31 n.2 (Tex. Crim. App. 2015)
(citing Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980)).
Further, proof of one violation of the terms and conditions of community supervision
is sufficient to support the adjudication. Smith v. State, 286 S.W.3d 333, 342 (Tex.
Crim. App. 2009). Finally, absent a void judgment, issues relating to an original
plea proceeding may not be raised in a subsequent appeal from the revocation of
community supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783,
785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex.
Crim. App. 1999). Based on our review of the record, we agree with counsel that
no arguable grounds for appeal exist. 1
        Appellant’s counsel has requested that this court modify the trial court’s
judgment to reflect that Appellant pleaded “true” instead of “not true” to the
allegations in the State’s motion to adjudicate. We agree that this modification is
warranted. See Edwards v. State, 497 S.W.3d 147, 164 (Tex. App.—Houston [1st
Dist.] 2016, pet. ref’d) (noting that, when it has the necessary information to do so,
appellate court has authority to reform the trial court’s judgment to correctly reflect
trial court proceedings and modifying judgment to reflect that defendant pleaded
“true” to enhancement paragraph).
        We modify the judgment of the trial court to reflect that Appellant pleaded
“TRUE” to Paragraphs 5 through 8, 10, and 13 through 21 of the State’s motion to

        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.


                                                    3
adjudicate. Finding that the appeal is otherwise meritless, we grant counsel’s motion
to withdraw and affirm the trial court’s judgment as modified.


                                                                   PER CURIAM


June 28, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      4